DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 02/08/2021, 09/07/2020 and 10/09/2019 have been considered by the Examiner and made of record in the application file.	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (US 2015/0138069 A1).

Consider claims 1 and 11, Fuchs discloses a head mounted display system, wearable on a user's head and scanning a real environment around the user, the head mounted display system comprising: 
an image capturing apparatus (paragraph 24; figure 2; Mounted to a wearable frame 200 is a scene acquisition module (SA 202) for acquiring scene information for a scene proximate to a user 100, the scene information including image and depth data.), capturing first scene images and a second scene image in the real environment; (paragraph 35; Step 400 includes acquiring, from a sensor that is mounted to a display frame configured to be worn by a user, scene information for a scene proximate to the user, the scene information including image and depth data.)
a motion sensor, obtaining sensing data corresponding to a pose of the user's head; (paragraph 28; The outputs of the cameras and/or sensors of SA 202 are provided to both pose tracker 204 and rendering unit 206.  Paragraph 30; wearable frame 200 may include an on-board inertial sensor unit (IU 300), which may provide inertial data to pose tracker 204 to assist with deter mining user pose … IU 300 can assist PT 204 achieve a robust tracking result during fast head movement as well.)
a display; and (paragraph 24; display 208)
a processor, coupled to the image capturing apparatus, the motion sensor and the display, and configured for: (paragraph 13)
generating a preliminary virtual environment corresponding to the real environment from the first scene images; (paragraph 28; The pose information generated by PT 204 is also sent to RU 206, so that RU 206 can generate a VR image based on the acquired scene information and generated user pose information. Paragraph 35; the scene information provided by SA 202 may be collected over time to build up a 3D model of the local environment.)
displaying the preliminary virtual environment on the display with a perspective at a visual position, (paragraph 28; This allows wearable frame 200 to generate VR images that appear to be in the same physical location as (i.e., "local to') user 100. Paragraph 38; Step 406 includes displaying to the user … the generated virtual reality image … using one or more displays mounted to the display frame.) wherein the visual position is corresponding to a (paragraphs 36-37; Step 402 includes estimating, using a pose tracker that is mounted to the display frame, the user's head pose based on the acquired scene information.  Step 404 includes generating, using a rendering unit that is mounted to the display frame, a virtual reality image based on the acquired scene information and estimated head pose.)
modifying the perspective to present the preliminary virtual environment in response to a change of the pose of the user's head.  (paragraph 39; the 3D model is continually created and updated as new information from one or more users’ wearable displays 200 is acquired)

Consider claims 2 and 12, Fuchs discloses the claimed invention wherein the processor is configured for: capturing at least one third scene image in the real environment in response to displaying the preliminary virtual environment on the display.  (paragraph 39; the 3D model is continually created and updated as new information from one or more users’ wearable displays 200 is acquired)

Consider claims 3 and 13, Fuchs discloses the claimed invention wherein the processor is configured for: displaying both the preliminary virtual environment and a see-through view of the real environment in a picture-in-picture mode on the display before capturing the at least one third scene image in the real environment through the image capturing apparatus.  (paragraph 32; wearable frame 200 is well suited for augmented reality applications and other applications that use a see-through display, since SA 202 can acquire local scene information that can be combined with a VR image)

Consider claims 4 and 14, Fuchs discloses the claimed invention wherein the processor is configured for: displaying both the preliminary virtual environment and the second scene image in a picture-in-picture mode on the display before capturing the at least one third scene image in the real environment through the image capturing apparatus. (paragraph 32; wearable frame 200 is well suited for augmented reality applications and other applications that use a see-through display, since SA 202 can acquire local scene information that can be combined with a VR image)

Consider claims 5 and 15, Fuchs discloses the claimed invention wherein the processor is configured for: uploading the preliminary virtual environment and the at least one third scene image to a remote server; and downloading a completed virtual environment from the remote server, wherein the completed virtual environment is generated based on the preliminary virtual environment and the at least one third scene image.  (paragraph 29; RU 206 may generate a VR image of the virtual participant, e.g., from information that it received from a remote location via interface 210”)

Consider claims 7 and 17, Fuchs discloses the claimed invention wherein the processor is configured for: regenerating the preliminary virtual environment from the first scene images and a part or whole of the at least one third scene image; displaying the regenerated preliminary virtual environment on the display with a second perspective at a second visual position, wherein (see the rejections of claims 1 and 2, where the 3D model is continually created and updated as new information from one or more users’ wearable displays 200 is acquired)

Consider claims 8 and 18, Fuchs discloses the claimed invention wherein the processor is configured for: associating each of the first scene images with a corresponding pose of the head mounted display system according to the sensing data; (paragraph 28; The outputs of the cameras and/or sensors of SA 202 are provided to both pose tracker 204 and rendering unit 206.  Paragraph 30; wearable frame 200 may include an on-board inertial sensor unit (IU 300), which may provide inertial data to pose tracker 204 to assist with determining user pose … IU 300 can assist PT 204 achieve a robust tracking result during fast head movement as well.) and determining the perspective at the visual position in the virtual environment according to the corresponding pose of each of the first scene images. (paragraph 28; The pose information generated by PT 204 is also sent to RU 206, so that RU 206 can generate a VR image based on the acquired scene information and generated user pose information. Paragraph 35; the scene information provided by SA 202 may be collected over time to build up a 3D model of the local environment.)

Consider claims 9 and 19, Fuchs discloses the claimed invention wherein the processor is configured for: uploading the preliminary virtual environment to a remote server; and downloading an optimized virtual environment from the remote server, wherein the optimized virtual environment is generated based on the preliminary virtual environment. (paragraph 29; RU 206 may generate a VR image of the virtual participant, e.g., from information that it received from a remote location via interface 210”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Scavezze (US 2017/0230641 A1).	

Consider claims 6, 16, 10 and 20, Fuchs discloses the claimed invention except for wherein the preliminary virtual environment is made by a model format of point cloud and 3-dimension mesh, and the completed virtual environment is not made by a model format of point cloud.
In related art, Scavezze discloses a virtual environment is made by a model format of point cloud and 3-dimension mesh, and the completed virtual environment is not made by a model format of point cloud.  (paragraphs 33 and 37-38; 3D mesh network)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Scavezze into the teachings of Fuchs to effectively infer the location of the feature points, and therefore the surface of the object, in three dimensions.

Relevant Prior Art Directed to State of Art
Foster (US 2016/0034137 A1) is relevant prior art not applied in the rejection(s) above.  Foster discloses providing the ability to perform multiple actions based on a reality captured image. An adjustable splitter splits a viewport into viewing panes with the ability to freely adjust the splitter angle. A sphere represents a view of a scene from a viewpoint and used to render an interactive preview of the view without moving to the viewpoint. A series of 2D images may be used to simulate the navigation of a 3D model in an expedited manner. A 3D mesh error scroll bar is used navigate unsorted errors resulting from mesh creation. An interactive gradient map can be used to select a points based on a range of values for non-geometric parameters. An irregularly shaped mesh selection boundary can be directly modified by stretching. An elevation slice of a 3D model can be defined and isolated for viewing/manipulation.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665